EXHIBIT 10.33

Interim Arrangement

     1. Effective as of November 27, 2009 (the “Effective Date”), Jara
Enterprises Inc. (“Jara”) can write new sales at its stores as sales agent for
Jennifer Convertibles, Inc. (“Jennifer”) at the current prices for such goods
(“New Business”) and, upon completion of the sale, will be entitled to a
commission of 35% of the collected sales price (excluding delivery costs and
applicable sales taxes). New Business will not include the sale of showroom
displays, floor inventory, clearance items, and/or any other item that does not
require purchase or delivery from Jennifer, and Jara will not be restricted in
connection with the sale of such items. Jara will not write new business at such
stores for its own account if the merchandise must be purchased from or
delivered by Jennifer. Jara will not take a deposit in excess of 35% of the
sales price (excluding delivery costs and applicable sales taxes) on New
Business and will instruct its salesman and employees accordingly. Any excess
deposit inadvertently received will be immediately remitted to Jennifer or
Jennifer shall be entitled not to deliver the goods to the customer or Jennifer
can contact the customer and rewrite the sale on its own sales slip. Jara will
cooperate in any rewriting of such a sale, including giving its consent and
cooperating in any reversal of a credit card charge for the deposit. Jara will
also instruct its salesman and employees that sales orders should be stamped or
otherwise overwritten to indicate that the sales are made on behalf of Jennifer.
Jennifer will provide the goods (which Jennifer shall retain title to until
delivered to the customer) and provide the related shipping services. Jara will
not change the retail sales prices of the goods to be sold as New Business from
the currently prevailing prices without Jennifer’s consent.

     Jara shall not sell fabric protection services to be provided by it or an
affiliate of Jara and shall only sell such services to be provided by
Jennifer-approved vendors such as Valspar.

     2. Jara hereby agrees that any merchandise shipped by Jennifer to Jara's
customers with respect to orders written on or prior to the Effective Date ("Old
Order Merchandise") shall be shipped to Jara's customers provided that Jara
agrees to pay for the cost of such merchandise on the business day prior to the
date such Old Order Merchandise is scheduled to be delivered to the customer.
For sake of clarity, Old Order Merchandise shall not include orders written by
Jara on behalf of Jennifer on or after November 27, 2009 the customers for which
are Jennifer customers as provided in Section 1. If Jara does not pay for cost
on the business day prior to the scheduled delivery date, Jennifer has the right
to contact the customer and advise them to cancel the sale and/or Jennifer can
contact the customer and rewrite the sale on its own slip. Jara will cooperate
in any rewriting of such a sale, including giving its consent and cooperating in
any reversal of a credit card charge for the deposit.

     3. Jara acknowledges and agrees that it shall continue to be responsible
for, and pay, the costs and expenses of operating its stores and generating
sales including without limitation, the costs and expenses of its employees
(including without limitation, sales commissions from all sales including New
Business), landlords, and other suppliers of goods and services, vendors and
creditors. Jennifer Convertibles shall be responsible for the payment of sales
taxes on New Business and Jara shall continue to be responsible for the payment
of sales taxes on Old Order Merchandise and on any sales other than New Business
sales.

--------------------------------------------------------------------------------

     4. Nothing herein shall be deemed to create a partnership or joint venture
relationship between the parties and each party shall continue to be responsible
for its own costs of operations, including employees, store leases and other
matters, as well as for paying all taxes, including, without limitation, sales
tax, on goods sold for its account.

     5. This Agreement may be terminated by Jennifer on 24 hours prior written
notice to Jonathan Warner and Jane Love in Jennifer’s sole and absolute
discretion for any reason or no reason and Jennifer will have no further
obligation to deliver goods or provide other services after that 24 hour period,
except that Jennifer will remain responsible for the delivery of New Business to
the purchasers thereof, provided that the deposit on such New Business did not
exceed 35% or the excess deposit has been remitted to Jennifer as provided in
Section 1.

     IN WITNESS WHEREOF, the parties have signed this agreement as of this 11th
day of December 2009.

Jara Enterprises, Inc.    By:  /s/ Jane Love  Jane Love, President       
Jennifer Convertibles, Inc.  By:  /s/ Harley J. Greenfield    Harley J.
Greenfield, CEO 


2

--------------------------------------------------------------------------------